         Case 1:20-cv-05382-GBD-GWG Document 55 Filed 04/09/21 Page 1 of 3
WILi< AUSLANDER                                                     Wilk Auslander LLP          T  212-981-2300
                                                                    825 8th Avenue              F  212-752-6380
                                                                    New York, NY 10019          wilkauslander.com


                                                                    Stuart M. Riback
                                                                    Partner
                                                                    (212) 981-2326
                                                                    sriback@wilkauslander.com




                                                 April 9, 2021

VIAECF
Hon. Gabriel W. Gorenstein
United States District Court
 Southern District of New York
500 Pearl Street, Courtroom 6B
New York, New York 10007-1312

             Re:   Cimontubo- Tubagens e SoJdadura Lda. v. Petroleos de Venezuela, S.A. et ano., 20 Civ.
                   5382 (GBD) (GWG)

Dear Judge Gorens tein:

        This firm represents the plaintiff Cimontubo - Tubagens e Soldadura Lda. ("Cimontubo") in
the referenced action. I write in response to Your Honor's request for calculation of the daily
amount of pre-judgment interest Cimontubo is claiming following Judge Daniel's March 4, 2021
Memorandum Decision and Order granting Cimontubo summary judgment.

         For the Court's convenience I am annexing a copy of the calculation table that was
submitted as Exhibit 1 to my declaration that accompanied Cimontubo's April 2, 2021 submission
(Dkt. 48). To ensure accuracy, we performed the calculation two ways: (1) for each line, we divided
column 6 (interest from due date to April 2, 2021) by column 5, and then added the sum of each
line's results; and (2) we added up the numbers in column 4 (total due at due date), then multiplied
by 8.5% and divided by 365. Both calculations yielded the same number: $9,072.21.

       That number should be the same for both pre-judgment and post-judgment interest. As we
explained in our Memorandum filed last week (Dkt. 49), under§ 4.02(a) of the Note Agreement,
when the 8.5% rate applies, it applies both after and before judgment.

         Thank you for the Court's attention to this matter.

                                                            Very truly yours,

                                                            / s/ Stuart Riback
                                                            Stuart M. Riback




01185548.1
Case 1:20-cv-05382-GBD-GWG Document 55 Filed 04/09/21 Page 2 of 3
Case l:20-cv-05382-GBD-GWG Document 48-1 Filed 04/02/21 Page 1 of 2




                  EXHIBIT1
             Case 1:20-cv-05382-GBD-GWG Document 55 Filed 04/09/21 Page 3 of 3
             Case 1:20-cv-05382-GBD-GWG Document 48-1 Filed 04/02/21 Page 2 of 2




         Cimontubo v. PDVSA:

         Amount due on Note through 4/2/2019


Due date of
payment
                    Principal
                    due
                                        Interest on
                                        due date
                                                    .      Total due at
                                                           due date
                                                                               Days
                                                                               from due
                                                                                               Interest at
                                                                                               8.5% from
                                                                                                                   Total due at
                                                                                                                   4/2/2021
                                                                               date to         due date to
                                                                               4/2/2021        4/2/2021
12/22/17
03/22/18            $4,465,078.93        $572,508.75       $5,037,587.68             1,107 $1,298,662.50                  $6,336,250.18
06/22/18            $4,465,078.93        $669,639.51       $5,134,718.44             1,015 $1,213,692.69                  $6,348,411.13
09/22/18            $4,465,078.93        $573,976.73       $5,039,055.66               923 $1,083,120.85                  $6,122,176.51
12/22/18            $4,465,078.93        $473,114.86       $4,938,193.79               832  $956,791.96                   $5,894,985.75
03/22/19            $4,465,078.93        $374,332.65       $4,839,411.58               742  $836,223.80                   $5,675,635.38
06/22/19            $4,465,078.93        $286,988.36       $4,752,067.29               650  $719,319.78                   $5,471 ,387.07
09/22/19            $4,465,078.93        $191,325.57       $4,656,404.50               558  $605,077.44                   $5,261,481.94
11/13/19t           $4,465,078.93         $94,622.97       $4,559,701.90               506  $537,295.28                   $5,096,997.18

Total Due                                                                                                               $46,207,325.15




               Per§ 2.04(a) of the Note Agreement, upon any nonpayment of principal or interest, all outstanding amounts
               are subject to an 8.5% interest rate. Therefore, the interest shown is at 6.5% for the 3/22/2018 payment (as
               reflected in Exhibit A to the N ote), and thereafter, the interest amount for all payments is calculated at 8.5% .
               The amount was calculated by multiplying the amount shown in Exhibit A by 8.5/ 6.S.

     t         This is the accelerated due date upon default.




     01184439.1
